Order entered August 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00237-CV

                         IN THE MATTER OF H.F., A JUVENILE

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-18-01302-X

                                           ORDER
       On our own motion, we VACATE our July 31, 2019 order concerning appellant’s brief

and ORDER the brief be filed no later than August 15, 2019. Because this is a priority appeal

from the trial court’s order granting the State’s motion for discretionary transfer, further

extensions will not be granted absent exigent circumstances.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE